DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, Species D, figures 7-10, claims 1-2, 5-9, and 16-17 in the reply filed on February 4, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 11, 2020 was considered by the examiner.


Drawings
The drawings are objected to because:
Figure 1 needs to be labeled as “Prior Art”. This is because it appears that from ¶¶ 0022, and 52 only that which is already known is being shown.
Applicant uses two labels for element 22. In ¶ 0065 element 22 is called a “transparent color resistance portion”, and in ¶ 0080 element 22 is called a “first insulating layer”. Applicant needs to use only one label per element number.
In ¶ 0101 Applicant states "For example, as shown in FIG. 8, a depth of each second groove 2442 is gradually decreased in the direction away from the reference line of the corresponding color resistance portion 231.” This is not shown in figure 8.as there is no element 2442 in figure 8.
Applicant references element 242 in figures 8-10. There is no element 242 in figures 8-10.
Throughout the specification Applicant states that elements are optional. For example in ¶ 0120 Applicant states that color filter layer 23 is optional. Applicant needs to add (“optional”) in each of the method figures, 16-18, 20, 22, and 24 for each element that is stated as being optional in the specification. For example in figure 16 step S3 should be labeled “S3 (optional)”.
In ¶¶ 0153-0155, Applicant references S5 and S6 there are no method steps in the drawings which show S5 or S6. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Specification
The disclosure is objected to because of the following informalities:
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The drawings objections above are also considered specification objections as they may be remedied with either a change to the drawings or an amendment to the specification.
Appropriate correction is required.

	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0322428 A1) (“Kim”), in light of evidentiary reference Miyamoto et al. (US 2015/0084026 A1) (“Miyamoto”).
Regarding claim 1, Kim teaches at least in figures 1, and 3:
a base (122-124); 
a display layer (LD) disposed on a side of the base (122-124), 
the display layer (LD) including a plurality of sub- pixels (figure 1 element PX; ¶ 0041); and 
a color filter layer (CF) disposed on a display side of the display layer (LD), 
the color filter layer (CF) including a plurality of color resistance portions (152-156) in one-to-one correspondence with the plurality of sub-pixels (Kim does not expressly show this limitation however it would have been obvious to one of ordinary skill in the art to have each color filter attached to a single sub-pixel. This is because it would allow one of ordinary skill in the art to mix the colors of pixel by turning off the individual sub-pixels. This is evidenced by Miyamoto in figure 4), 
wherein a thickness of any color resistance portion of the plurality of color resistance portions is decreased in a direction away from a reference line of the color resistance portion (This limitation concerns the shape of the color filter. Figure 3 shows the color filter 152-156 
the reference line is a straight line passing through a geometric center of the color resistance portion and perpendicular to the base (a reference line can so be made to meet this limitation); 
a first insulating layer (174), 
wherein a surface of the first insulating layer (174) adjacent to the color filter layer (CF) is provided with a plurality of first grooves (the shape of CF) in one-to-one correspondence with the plurality of color resistance portions (174 has the shape of CF, as CF is formed in 174); and 
a depth of any first groove is decreased in a direction away from a reference line of a corresponding color resistance portion (this limitation is the result of the shape of CF. As stated above the shape of CF is a matter of choice. Since 174 will have a 1-1 correspondence with CF the shape of CF will directly affect the shape of 174); 
an orthographic projection of each color resistance portion on the display layer is located within a range of an orthographic projection of a corresponding first groove on the display layer (when viewed from the top CF will be on top of the indents in 174 caused by CF); and 
a surface of each first groove adjacent to the color filter layer is in contact with a surface of a corresponding color resistance portion adjacent to the first insulating layer (this limitation is met because CF and 174 contact each other); and 

Regarding claim 2, Miyamoto in figure 4:
wherein an orthographic projection of each sub-pixel on the base is located within a range of an orthographic projection of a corresponding color resistance portion on the base (Miyamoto shows that each sub-pixel is located below a color resistance portion.)

Claims 5-8, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in light of evidentiary reference Miyamoto, in view of Ye (US 2019/0165327 A1) (“Ye”).
Regarding claim 5, Kim teaches at least in figures 1, and 3:
further comprises a black matrix (158) provided with a plurality of openings (158 have opening where CF is located), and 
the plurality of color resistance portions (CF) are in one-to-one correspondence with the plurality of openings (CF are in the opening of 158), 

Ye teaches at least in figure 7:
wherein the touch structure layer (106, 107, 108, 111, 112, 114) includes a plurality of electrodes (111 and 112).
It would have been obvious to one of ordinary skill in the art to combine Ye with Kim because Kim does not give the details of how the touch structure layer is formed. Therefore, one of ordinary skill in the art would look toward other references to show how the touch structure is formed. This search would lead to the Ye reference. 

The combination of Kim and Ye teach:
wherein orthographic projections of the plurality of electrodes of the touch structure layer on the display layer are located within a range of an orthographic projection of the black matrix on the display layer (it would be obvious to one of ordinary skill in the art to have the electrodes of the touch screen be below the black matrix in order to prevent the electrode structure from blocking the light from the pixels.
Regarding claim 6, Ye teaches at least in figure 7:
wherein the plurality of electrodes (111 and 112) of the touch structure layer (106, 107, 108, 111, 112, 114) include first touch electrodes (111), second touch electrodes (112), and bridges (106), 
the first touch electrodes (111) and the second touch (112) electrodes are insulated from each other (107/114 insulates 111 and 112) and arranged crosswise (¶ 0005, where grids, or crosswise, are how the touch screen electrodes are formed); and 
each first touch electrode includes a plurality of first touch sub-electrodes (111) separated by the second touch electrodes (112), and 
two adjacent first touch sub-electrodes (111) in the first touch electrode (111) are electrically connected through a bridge (106); and 
the bridges (106) and the second touch electrodes (112) are separated by a second insulating layer (107). 
Regarding claim 7, 
wherein a surface of the second insulating layer adjacent to the first insulating layer is provided with a plurality of second grooves, wherein the plurality of second grooves and the plurality of first grooves are in one-to-one correspondence, and an orthographic projection of each first groove on the display layer is located within a range of an orthographic projection of a corresponding second groove on the display layer; and a surface of each second groove adjacent to the first insulating layer is in contact with a surface of the first insulating layer adjacent to the second insulating layer. (As best Examiner understands it this claim is directed to figure 10 element 2443. As best Examiner understands it in the final product there is no significance to having this shape in the first and second insulating layer. This shape provides no function in the 
Regarding claim 8,
As best Examiner understands claim 8, Applicant is attempting to claim figure 10 element 2442. This is considered a change of shape for the same reasons as given in claim 7, in that Applicant is changing the shape of the insulating layers during fabrication which have no effect, or bearing, upon the final device’s operation. 
Regarding claim 16, Ye teaches at least in figure 7:
a material of the touch structure layer (106, 107, 108, 111, 112, 114) is metal (¶ 0088, where 111 and 112 are formed of metal). 
Regarding claim 17, Ye teaches at least in figure 7:
the first touch electrodes (111) and the second touch (112)electrodes are disposed in a same layer (This is shown in figure 7).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in light of evidentiary reference Miyamoto, in view of Ye (US 2019/0165327 A1) (“Ye”), in light of evidentiary reference 
Regarding claim 9, Ye teaches at least in figure 7:
wherein the first insulating layer (114 is organic; ¶ 0097) and the second insulating layer (107 is inorganic; ¶ 0076).

Ye does not teach that the second insulating layer can comprise organic material.

Evidentiary reference Lee teaches at least in figures 3-4:
That when forming a touch screen, such as the one of Kim and/or Ye, that one can use organic or inorganic insulating materials (¶ 0091, where 210 can comprise organic or inorganic material; ¶ 0089, where 220 can comprise organic or inorganic material; ¶ 0086, where 240 can be organic; where the touch layer is 210-/220/231-232/240; Therefore, evidentiary reference Lee teaches that one of ordinary skill in the art would know that they could use either an organic or inorganic insulating layer in forming a touch structure layer. MPEP 2144.06 and MPEP 2144.07.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/Primary Examiner, Art Unit 2822